Citation Nr: 1643822	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for PTSD prior to January 30, 2013.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to in-service exposure to Agent Orange or as secondary to radiation treatment for service-connected prostate cancer.

3.  Entitlement to an increased rating for coronary artery disease greater than10 percent prior to August 23, 2016, and greater than 60 percent from August 23, 2016.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968 and from February 1975 to February 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, September 2010, and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Waco RO in August 2014.  A transcript of that hearing is associated with the claims file.

In January 2015, the Board issued a decision which, in pertinent part, denied an initial disability rating greater than 30 percent for PTSD prior to January 30, 2013.  The Board's January 2015 decision also denied an effective date prior to January 29, 2009 for the grant of service connection for PTSD; denied an increased rating greater than 70 percent for PTSD from January 30, 2013; granted an increased rating for prostate cancer; and remanded the issues of entitlement to service connection for peripheral neuropathy of the bilateral extremities and the issue of entitlement to service connection for erectile dysfunction.  In May 2016, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR) and vacated the Board's January 2015 decision with respect to the issue of entitlement to an initial disability rating greater than 30 percent for PTSD prior to January 30, 2013 only.  The Court remanded the matter to the Board for compliance with the JMPR which agreed that the Board did not address all pertinent evidence of record.  The remainder of the Board's January 2015 decision remains undisturbed.  

Additionally, the Veteran raised the issues of entitlement to service connection for blood clots or deep vein thrombosis of the left lower extremity, entitlement to service connection for a sleep disorder, and entitlement to service connection for degenerative joint disease of the bilateral knees in February 2016.  These claims have not yet been adjudicated by the RO.  Accordingly, the Board does not have jurisdiction over those issues, and they are referred to the RO for appropriate action.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and entitlement to an increased rating for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Since the initial grant of service connection, and prior to January 30, 2013, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.



CONCLUSION OF LAW

The criteria for an initial disability evaluation greater than 30 percent PTSD prior to January 30, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the issue of entitlement to a higher initial rating for the Veteran's PTSD, this matter stems from a notice of disagreement with the assigned initial rating for that disability awarded in the September 2010 rating decision which originally granted service connection.  There is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision and a statement of the case which set forth the relevant diagnostic code rating criteria.  Additionally, prior to the September 2010 rating decision on appeal, the Veteran was provided with a September 2009 letter which satisfied the duty to notify provisions as to the claim for service connection.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.

Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  During the pertinent period of July 2008 through January 2013, the Veteran was afforded a VA examination with respect to his claim in August 2010.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the August 2010 examination was adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's PTSD under its respective diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the VA examination provided in this case to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the August 2014 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that an initial disability rating greater than 30 percent is warranted for PTSD prior to January 30, 2013.  In September 2010, the RO awarded service connection for PTSD, and assigned a 30 percent rating, effective July 29, 2009, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In October 2010, the Veteran filed a notice of disagreement contesting the rating assigned.  In February 2014, the RO issued a rating decision which awarded an increased rating of 70 percent for PTSD, effective January 30, 2013.  The Veteran continued his appeal, and in January 2015, the Board denied an initial rating greater than 30 percent for PTSD prior to January 30, 2013, and denied an initial staged rating greater than 70 percent for PTSD from January 30, 2013.  In May 2016, the Court granted a JMPR, vacating the issue of entitlement to an initial disability rating greater than 30 percent for PTSD prior to January 30, 2013 only, and remanded the matter to the Board for additional reasons and bases.  Accordingly, the Board will only consider the Veteran's claim for an increased rating for PTSD prior to January 30, 2013, as the January 2015 Board decision denying an increased rating greater than 70 percent for PTSD from January 30, 2013 finally decided that issue.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed .Cir.2013).  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 , Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

The evidence delineated below does not represent all of the evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

VA treatment records from July 2008 through December 2008 are negative for any complaints of or treatment for PTSD.  A July 2009 VA treatment record reflects the Veteran's complaints of problems with anger.  He noted a history of having been married five times.  He reported sleep disturbance, inability to lose weight, loss of energy, and constant depression.  Mental status examination revealed the Veteran to be neatly dressed with good grooming.  There were no psychomotor abnormalities noted.  Speech was normal.  Mood was anxious and affect was congruent.  The Veteran denied suicidal and homicidal ideations as well as hallucinations.  Thought processes were found to be organized and goal-directed.  Insight and judgment were good.  The Veteran stated that he was married and divorced five times, and that his last divorce occurred two years prior.  He noted that his last wife left him after he was diagnosed with prostate cancer and impotence.  The diagnoses were situational depression and rule out PTSD.  

A second July 2009 VA treatment record reflects that the Veteran endorsed symptoms including recurring nightmares, insomnia, survivor's guilt, flashbacks, hypervigilance, increased startle response, outbursts of anger, irritability, avoidance of family members, four failed marriages, and painful memories of combat.  He reported limited symptoms of panic attacks with palpitations, sweating, and shaking, and indicated that he had not experienced a panic attacks in months.  He indicated that all of his anxiety symptoms were due to fear of being alone, being rejected by women, and frustration with VA losing his benefit claim.  He described his mood as "OK" but was angry about having prostate cancer and erectile dysfunction.  He reported repeated episodes of depression due to prostate problems beginning seven or eight years prior.  He indicated that his last wife left him due to his erectile dysfunction which caused severe depression.  He was severely depressed when diagnosed with prostate cancer in October 2008.  He noted sleep interruptions due to increased voiding associated with prostate cancer.  He reported anhedonia since he could not play softball as he did in the past.  He endorsed psychomotor retardation due to poor sleep.  Concentration was poor at times, and the Veteran reported guilt about combat experiences.  Appetite was increased.  He reported a history of suicidal ideation with a plan to shoot himself after his divorce two years before.  He noted that he was depressed for two months after his divorce.  He denied suicidal ideation since that time, in the two years prior to July 2009.  He also denied homicidal ideation or symptoms of mania or psychoses.  The Veteran stated that he was the oldest of nine children, and that he had a fair relationship with his family members.  He indicated that he was divorced four times and that he had two daughters, two sons, and five grandchildren.  He noted that he had a good relationship with his children.  He reported that he worked full-time from home for an online service, which was stressful.  

Mental status examination showed the Veteran to be well-groomed with no psychomotor abnormalities.  Speech was normal and mood was depressed and angry.  Affect was congruent with mood.  Thought content was normal, as the Veteran denied perceptual disturbances, and there was no delusional material elicited.  He denied suicidal and homicidal ideation.  The Veteran was fully oriented with intact concentration and memory.  Insight and judgment were good.  The diagnoses included PTSD, depression, and anxiety.  A GAF score of 60 was assigned.  Another July 2009 note indicates that the Veteran felt anxious and depressed about prostate cancer, erectile dysfunction, and joint pain.

In August 2009, the Veteran denied suicidal ideation.  He reported that he had four children from two former marriages, and that he was most recently divorced in 2007 after 10 years of marriage.  He indicated that he was employed as a salesman of epoxy resin and that he had significant financial stress and minimal social support.  He stated that he lived alone with his dog.  The VA physician reported that the Veteran exhibited symptoms of re-experiencing; persistent avoidance of triggers and numbing; persistent symptoms of increased arousal.  The Veteran's symptoms were noted to include anxiety, low mood, anger, nightmares, re-experiencing, hyperarousal, intrusive thoughts, anxious reactions to combat-related stimuli, avoidance of thoughts, diminished interest and pleasure in activities, insomnia or hypersomnia, psychomotor agitation or retardation, fatigue and loss of energy, feelings of worthlessness or guilt.  The VA physician stated that the Veteran reported frustration relating to VA policy and procedure, and noted that his wife left him due to erectile dysfunction and health problems which were directly associated with prostate cancer.  He later recounted that two of his past marriages were terminated due to the impact of PTSD symptoms on those relationships.  He stated that his dealings with VA left him feeling agitated and irritable, and he noted that he had a low duration of sleep due to financial worries.  He noted that he lost interest in some enjoyable activities.  He denied symptoms of depression, but the physician found that he reported sufficient depressive symptoms to warrant a diagnosis of depressive disorder.  Social support was reported as minimal.

Mental status examination showed the Veteran to be alert and fully oriented with good hygiene.  Eye contact was maintained and speech was normal.  Psychomotor activity was low.  Mood was euthymic and affect was congruent.  Thought process was logical and goal-directed.  The Veteran denied suicidal and homicidal ideation as well as delusions.  No hallucinations were observed.  Remote memory recall was intact and insight and judgment were fair.  The diagnoses were depressive disorder, not otherwise specified, and PTSD.  A GAF score of 62 was assigned.

A May 2010 VA treatment record notes the Veteran's reports of insomnia.  Mental status examination revealed the Veteran to be neatly dressed and groomed.  There was no agitation or retardation.  He was somewhat intense and mildly anxious but did not appear depressed and did not state that he was depressed.  Thinking was linear and insight and judgment were intact.  The Veteran was not psychotic and there was no suicidal or homicidal ideation.  The diagnosis was "[s]tress, insomnia."

A June 2010 VA treatment record reflects the Veteran's complaints of anxiety and low mood, sleep disturbance, worry and frustration, poor relationships at the workplace, financial problems, and feelings of loneliness.  He indicated that he desired companionship from a female but was uncertain in his ability to maintain a relationship due to his history of four divorces.  The diagnoses were depressive disorder and PTSD.

In August 2010, the Veteran underwent a VA examination.  He reported nightmares, flashbacks, intrusive thoughts and memories, distressing recollections of traumas, avoidance of trauma-related stimuli, feelings of detachment or estrangement from others, restricted range of affect, persistent increased arousal, difficulty falling asleep, irritability, and hypervigilance.  He also reported anger outbursts, and gave an example of forcing someone over on the highway who had cut him off and "doing damage to his car" when he confronted the man.  The Veteran stated that he had been married five times, and that his last wife left him due to medical problems.  The Veteran reported that he worked in sales from home.  He noted that he had been employed at five jobs in the time since his most recent divorce, explaining that he had gotten into fights to the point of being fired, but that most of his jobs ended due to the divorce taking up so much of his time as well as medical problems.  He described one instance in which he cursed at a customer and was reported to his supervisor for his behavior.  The examiner noted that the Veteran was able to engage in all activities of daily living independently and without assistance.

Mental status examination showed the Veteran to have good eye contact, grooming, and hygiene.  His psychomotor activity was normal, as was his speech.  His thought processes were clear, logical, linear, coherent, and goal-directed.  His thought content was positive for intrusive memories.  Behavior was appropriate and there was no evidence of delusions or hallucinations.  Mood was euthymic and affect was congruent with mood.  He informed the examiner that he was usually pleasant unless something happened to "flare [him] up."  The Veteran denied homicidal ideation and reported a history of suicidal ideation "many years ago but not now."  He was alert and fully oriented with good concentration.  Remote memory was intact but the Veteran described some impairment in short-term memory.  Judgment and insight were found to be good.  The diagnosed mild, chronic PTSD, and assigned a GAF score of 60.  The examiner concluded that the Veteran's PTSD caused occasional decrease in work efficiency, or intermittent periods of inability to perform social or occupational tasks due to signs and symptoms, but generally satisfactory functioning. 

In May 2011, the Veteran presented testimony before the DRO.  He reported PTSD symptoms including flashbacks, nightmares, survivor's guilt, intrusive thoughts and memories, insomnia, and anger outbursts.  He indicated that his PTSD impacted his previous marriages, noting that he had been married and divorced five times.  He explained that the divorces were impacted by his anger, constant yelling, and breaking things.  He described a difficult relationship with his children, and noted that he only communicated with one of them.  He also reported anger outbursts at his co-workers, road rage, and problems with his short-term memory.  He noted thoughts of suicide, social isolation, and constant checking of doors and locks.  He stated that he worked selling epoxy from home, and indicated that he traveled frequently for work.

After a detailed review of the claims file, the Board finds that the preponderance of the evidence is against an initial rating in excess of 30 percent prior to January 30, 2013.

The Veteran's initial 30 percent evaluation contemplates functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  His GAF score of 62 shows some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Since the initial grant of service connection and prior to January 30, 2013, the Veteran demonstrated symptoms including anger outbursts, sleep disturbance, depression, nightmares, survivor's guilt, flashbacks, hypervigilance, increased startle response, irritability, anxiety, anhedonia, poor concentration at times, re-experiencing and avoidance of traumas, diminished interest and pleasure in activities, psychomotor retardation, intrusive thoughts and memories, detachment and estrangement from others, road rage, and suicidal thoughts.  The Veteran reported that he was employed and worked full-time selling epoxy resin from home, although he noted anger outbursts at work and difficulty getting along with co-workers.  He indicated that he had several siblings with whom he had a fair relationship.  He noted that he had been married and divorced five times, and that he believed that his PTSD symptoms impacted his marriages.  In July 2009 he reported having good relationships with his children, but in May 2011 he stated that he had difficult relationships with his children and that he only communicated with one of them.

The medical evidence of record shows that the Veteran was regularly alert and fully oriented with appropriate appearance and hygiene; had good eye contact; anxious or euthymic mood and affect; normal speech; no evidence of hallucinations or delusions; normal thought processes; and good or fair insight and judgment.  The Veteran reported a history of suicidal ideation in 2007, but not during the pertinent period of time on appeal.  Throughout the appeal period he regularly denied suicidal ideation with the exception of a May 2011 report of suicidal thoughts.  Memory was regularly reported as good, although the Veteran mentioned short-term memory impairment in August 2010.  The medical evidence suggests that the Veteran experienced episodes of depression, but not constant depression.  Additionally, the August 2010 VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform social and occupational tasks, although generally functioning satisfactorily.

The preponderance of the evidence is against a finding that the Veteran's PTSD is manifested by symptoms warranting a 50 percent or higher evaluation prior to January 30, 2013, as the evidence does not show functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 116-17.  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran does not experience symptoms as listed for a 50 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the symptoms set forth in the rating criteria for ratings of 30 percent or lower, at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Although the evidence of record may demonstrate some of the symptoms contemplated in a 50 percent evaluation, such as disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships, the Veteran's disability picture more closely corresponds to the requirements for a 30 percent evaluation.  

The Veteran's symptoms are all reasonably contemplated by the rating criteria for a 30 percent or lower disability rating prior to January 30, 2013.  The Board acknowledges that the Veteran's PTSD symptoms have caused difficulty in his relationships with his ex-wives, children, and co-workers, and that his most severe symptoms appears to be irritability and anger; however, the remainder of the Veteran's symptoms are mild to moderate in severity and frequency, and do not support an increased rating greater than 30 percent.  Acknowledging the severity of the Veteran's relationship difficulties and anger outbursts, these symptoms alone do not result in occupational and social impairment with reduced reliability and productivity.  As noted by the August 2010 VA examiner, the Veteran's PTSD resulted in occasional decrease in work efficiency, or intermittent periods of inability to perform social or occupational tasks, but generally functioning satisfactorily.  Accordingly, the Board concludes that the Veteran's disability picture prior to January 30, 2013 does not result in occupational and social impairment with reduced reliability and productivity.  The Veteran's PTSD prior to January 30, 2013 more closely corresponds to the requirements for a 30 percent evaluation and does not more nearly approximate an evaluation greater than 30 percent.  Accordingly, an initial rating greater than 30 percent for PTSD prior to January 30, 2013 is not warranted.

As the preponderance of the evidence is against a rating in excess of 30 percent for PTSD prior to January 30, 2013, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's symptomatology is contemplated by the rating criteria for a 30 percent rating prior to January 30, 2013.  The Veteran's PTSD does not more nearly approximate the symptoms set forth for a rating of a 50 percent prior to January 30, 2013, or any symptoms of similar severity, duration or frequency as those set forth for those ratings.  Accordingly, referral for an extraschedular rating for PTSD is not warranted.

The Court has held that a total disability rating for compensation purposes based on individual unemployability (TDIU) is a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran has consistently reported that he was employed prior to January 30, 2013.  Accordingly, as there is no evidence of unemployability prior to January 30, 2013, a TDIU issue is not raised by the record.

Last, Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.


ORDER

Entitlement to an initial disability rating greater than 30 percent for PTSD prior to January 30, 2013 is denied.


REMAND

I.  Peripheral Neuropathy of the Bilateral Lower Extremities

Under 38 C.F.R. § 20.1304(c), any pertinent new evidence submitted without a waiver must be referred to the RO.  38 C.F.R. § 20.1304(c) (2015).  Review of the Veteran's claims file reveals that additional evidence which may be pertinent to his claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities has been associated with the claims file and has not been considered by the RO since its April 2016 supplemental statement of the case.  A waiver of RO consideration of this evidence is not of record.  Thus, it would be prejudicial for the Board to address this evidence without a waiver.  Because the claim is already being remanded for the reasons discussed below, such additional evidence can be reviewed in the first instance by the RO on remand.

In compliance with the January 2015 Board Remand, the Veteran was afforded a VA examination to determine the etiology of his peripheral neuropathy of the bilateral lower extremities in March 2015.  However, review of the opinion provided reveals it to be inadequate.  Specifically, the March 2015 VA examiner opined that the Veteran's peripheral neuropathy of the bilateral lower extremities was not caused or aggravated by the radiation treatment that he received for his service-connected prostate cancer.  The only rationale provided by the examiner was that it was "quite unlikely" that the two were related because "even his radiation oncologist said as much in a letter to the VA on 12/20/2011."  However, the March 2015 VA examiner appears to have misconstrued the December 2011 private opinion on the matter as a negative opinion regarding a nexus between the Veteran's neuropathy and radiation treatment.  In fact, the December 2011 opinion from E.G., M.D., the Veteran's radiation oncologist, states that the Veteran was at a higher risk for developing peripheral neuropathy from radiation due to his previous exposure to Agent Orange during service, suggesting a link both between the in-service exposure to Agent Orange and the subsequent radiation therapy for the service-connected prostate cancer.  In the absence of supporting rationale from Dr. E.G. for the opinion provided and because the statement that the Veteran's development of peripheral neuropathy was "probably caused by the sensitivity to [sic] the agent orange produced," (emphasis added) lacks the definitive conclusion required for a medical opinion to be considered probative, a new VA examination is necessary to clarify this issue.

Additionally, in the rationale supporting the March 2015 VA opinion that the Veteran's peripheral neuropathy of the bilateral lower extremities was not caused by in-service exposure to Agent Orange, the VA examiner did not discuss positive medical evidence in favor of the Veteran's claim; namely, the examiner did not discuss the medical treatise evidence that the Veteran provided in March 2011 which states that toxins (including heavy metals, industrial drugs, and environmental toxins) can cause peripheral nerve damage, and that people exposed to such toxins "frequently develop neuropathy."

Accordingly, a new VA examination is necessary.

II.  Coronary Artery Disease

The claim for entitlement to an increased rating for coronary artery disease is remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In an August 2016 rating decision, the RO denied an increased rating greater than 10 percent for coronary artery disease.  In October 2016, the Veteran's representative stated that the Veteran wished to "withdraw his pending appeal for the heart condition" but to "continue with claim for increase of heart condition."  The Board interprets this statement as a notice of disagreement with regard to the rating assigned for coronary artery disease in the August 2016 rating decision.  In October 2016, the RO issued a rating decision which assigned an increased rating of 60 percent for coronary artery disease, effective August 23, 2016; however, because the full benefit sought was not granted, the Veteran must be issued a statement of the case so that he may continue his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the etiology of the peripheral neuropathy of the bilateral lower extremities.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, the VA examiner must provide the following opinions:

* Is it at least as likely as not (i.e., a 50 percent probability or more) that the current peripheral neuropathy of the bilateral lower extremities was caused or incurred as a result of the Veteran's active duty service, to include in-service exposure to Agent Orange?  In providing this opinion, the examiner is asked to specifically address the medical treatise evidence that the Veteran submitted which states that toxins including heavy metals, industrial drugs, and environmental toxins can cause peripheral nerve damage and that people exposed to such toxins "frequently develop neuropathy."

*Is it at least as likely as not that the current peripheral neuropathy of the bilateral lower extremities was caused or aggravated by the Veteran's service-connected prostate cancer, to include the radiation treatment given for prostate cancer?  In providing this opinion, the examiner is asked to specifically address the positive medical opinions of record which link the Veteran's current peripheral neuropathy to his radiation treatment, and to address the question of whether the Veteran's in-service exposure to Agent Orange predisposed him to a more severe reaction to the radiation treatment given for prostate cancer.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).

3.  Issue a statement of the case and notification of the Veteran's appellate rights for the issue of entitlement to an increased rating for coronary artery disease.  38 C.F.R. § 19.26 (2015). 

The Veteran and his representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


